Citation Nr: 0505414	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to May 28, 1999 for 
the grant of service connection and award of a 100 percent 
schedular evaluation for post-traumatic stress disorder, 
including on the basis that there was clear and unmistakable 
error (CUE) in a December 12, 1945 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from June 1943 to November 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, following the veteran's 
disagreement with the May 28, 1999 effective date assigned 
for the 100 percent schedular rating for post-traumatic 
stress disorder (PTSD).  The Board remanded the appeal in an 
April 2003 decision for review of the veteran's contention 
that he was entitled to the 100 percent evaluation for PTSD 
effective from his discharge from service in November 1945 as 
a result of CUE in a December 12, 1945 rating decision.

This appeal has been advanced on the Board's docket in 
accordance with 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the issue addressed in this decision has been obtained and 
the duty to assist, as applicable to the claim for an earlier 
effective date for a grant of service connection for PTSD and 
assignment of a 100 percent schedular evaluation, has been 
met.

2.  The evidence does not demonstrate that the RO failed to 
consider the correct facts or incorrectly applied the 
statutory or regulatory provisions applicable in December 
1945.  

3.  A December 1945 rating decision which denied service 
connection for a "nervous" disorder became final in the 
absence of disagreement or appeal; requests thereafter to 
reopen the claim in May 1990 and June 1994 were denied in 
August 1990 and November 1994, and those adverse 
determinations became final in the absence of appeal.

4.  The veteran submitted a request to reopen the claim for 
service connection for PTSD on May 28, 1999, and there were 
no prior or pending requests for service connection for a 
"nervous" disorder except those for which final adverse 
determinations were of record.  


CONCLUSIONS OF LAW

1.  There was no CUE in a December 12, 1945 rating decision.  
38 U.S.C.A. §§ 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 
3.104, 3.105(a), 3.400 (2004).

2.  The November 1994 rating decision that denied a request 
to reopen a claim of entitlement to service connection for 
PTSD became final in November 1995.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2004).

3.  The criteria for an effective date prior to May 28, 1999 
for the grant of service connection for PTSD and award of a 
100 percent schedular evaluation have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.105(a), 3.400 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a 100 percent 
schedular evaluation for PTSD prior to May 28, 1999.  In 
particular, the veteran asserts that he is entitled to an 
earlier effective date for the 100 percent evaluation on the 
basis that there was CUE in the December 12, 1945 rating 
decision which denied service connection for  "nervousness. 
"

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

However, the Court has held that the provisions of the VCAA 
do not apply to a claim based on a previous final decision 
having been the result of clear and unmistakable error.  See 
Livesay v. Principi, 15 Vet. App. 165, 174 (2001) (en banc).  
The Court found that an attempt to obtain benefits based on 
an allegation of clear and unmistakable error "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  See Livesay, 15 Vet. App. at 178.  
As such, an allegation of CUE does not actually represent a 
"claim" but rather is a collateral attack on a final 
decision.  The Board therefore finds that the provisions of 
the VCAA, and its implementing regulations, are not 
applicable to the adjudication of the issue of entitlement to 
an effective date prior to May 28, 1999 for a grant of 
service connection for PTSD and a schedular 100 percent 
evaluation for that disability on the basis of CUE in prior 
rating decisions.

However, the Board notes that laws and regulations pertinent 
to this claim other than those provisions governing CUE must 
be considered.  Therefore, compliance with the VCAA will be 
addressed as to regulatory provisions other than CUE.  The 
veteran's claim for an effective date prior to May 28, 1999 
was submitted in December 2002, and the VCAA is applicable to 
this claim.  See Holliday v. Principi, 14 Vet. App. 282-83 
(2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

Because the veteran' s claim for an effective date prior to 
May 28, 1999 is a "downstream" issue, an issue which is a 
logical continuation of the veteran's May 28, 1999 claim for 
service connection for PTSD, it is not clear how the 
provisions of the VCAA apply.  See McCutcheon v. Principi, 17 
Vet. App. 559 (2004) (directing supplemental briefing of 
issue as to extent to which notice provisions of 38 U.S.C.A. 
§ 5103(a) apply where "downstream" element is at issue).  
In any event, the veteran was informed of the law and 
regulations applicable to the claim for an effective date 
prior to May 28, 1999 in a statement of the case (SOC) issued 
in May 2003.  This SOC provided the procedural background of 
the claim and advised the veteran of the laws and regulations 
pertaining to claims for earlier effective dates, as well as 
informing the veteran of the provisions of the VCAA through 
the full text of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO issued a letter to advise the veteran of VA's duty to 
assist him under the VCAA in August 2003.  That letter 
included notice to the veteran of the procedural status and 
evidence obtained, advised the veteran that he had up to one 
year to submit or identify evidence, and advised the veteran 
as to what evidence VA would assist in obtaining.  The 
veteran's representative then submitted argument that 
emphasized the VCAA and duties included in the VCAA.

The Board's April 2004 Remand noted that the RO had not 
adjudicated the veteran's contentions regarding CUE, and 
advised the veteran specifically of the enactment of the 
VCAA, as well as describing certain provisions of the VCAA.  

Following the Board's Remand, the Appeals Management Center 
(AMC) issued an April 2004 letter which specifically notified 
the veteran about the process of development of his claim, 
specifically advised him of the status of the appeal, what he 
could do to assist in development, and what evidence was 
needed, as shown by the full text of the governing statute at 
38 U.S.C.A. § 5110, among other information. 

A supplemental statement of the case (SSOC) was issued in 
November 2004.  That SSOC included the complete text of 
38 C.F.R. § 3.105, which defines CUE, the provisions of 
38 C.F.R. §§ 3.155 and 3.157, defining informal claims and 
claims raised by medical evidence, and 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400, setting out how effective dates of awards 
are determined, and 38 C.F.R. § 3.159, as revised to 
implement the VCAA.  The provisions of 38 C.F.R. § 3.159 
describe the types of evidence that VA may assist a claimant 
to obtain and describe a claimant's responsibilities in 
developing a claim.  

The May 2003 SOC, August 2003 letter, April 2004 Board 
Remand, April 2004 AMC letter, and November 2004 SSOC, 
together with the discussions of the VCAA in the arguments 
submitted by the veteran's representative, are sufficient to 
advise the veteran of all aspects of each duty outlined in 
the VCAA.  

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Even though less than a year has elapsed since the RO last 
advised the claimant of the complete text of 38 C.F.R. 
§ 3.159, the Board is not precluded from completing appellate 
review.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 
38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the veteran to develop the claim on 
appeal, to the extent to which the VCAA applies.  Given the 
nature of a claim to revise an earlier final RO decision 
based upon CUE, no notification as to additional evidentiary 
development of the record is at issue, since, as discussed 
below, the evaluation of such a claim is based upon the 
record as it was constituted at the time of the decision as 
to which revision is sought.  

As to procedure, the Board notes that the RO advised the 
veteran and his representative as to the appropriate laws and 
regulations relating to CUE claims, in the detailed November 
2004 SOC.  Considering the foregoing, the Board holds that 
the provisions of the VCAA are inapplicable to the instant 
CUE issue.  The Board believes this conclusion to be 
consistent with the holding of the Court in Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (holding VCAA 
inapplicable to claim that RO decision contained CUE).  
Moreover, even if the VCAA were held to be applicable to this 
matter, we find that any requirements of the VCAA have been 
fully satisfied, and no further action is necessary by the 
Board to ensure compliance with that statute.

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The multiple notices provided to the veteran clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim for an earlier effective date for the grant of a 
100 percent schedular evaluation for PTSD.  The notifications 
clearly advised the veteran to identify or submit any 
relevant evidence, and the veteran did submit argument, 
through his representative.  The content of the notices 
provided fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded numerous opportunities to submit 
additional evidence, and has been provided the complete 
text of 38 C.F.R. § 3.159, as revised to implement the 
VCAA, in several communications.  The Board finds that 
the claimant has indeed been notified that he should 
provide or identify any and all evidence relevant to the 
claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an earlier effective date may proceed, consistent with 
the VCAA.  The record demonstrates that remand for further 
action in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has fully satisfied its duties to inform and 
assist the veteran as to the claim to which the VCAA is 
applicable at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claims on the merits.  


Factual and Procedural Background

The veteran's service separation examination, conducted in 
November 1945, states, in block #11, for listing significant 
diseases and injuries, "Pains in back 1945[.]  Nervousness 
1945[.]"  The form further reflects that these symptoms were 
incurred while the veteran was in military service and were 
present at the time of the separation examination.  In block 
#12, entitled "Psychiatric diagnosis," the examiner stated 
"Normal."  On the reverse side of the form, the examiner 
stated, in explanation of block #12, "Complains of back pain 
and 'nervousness sometimes' especially when tired.  No 
significant psychiatric finding."  The veteran's service 
medical records are otherwise devoid of complaints of or 
treatments of nervousness.

In the veteran's application for pension or compensation, 
submitted in late November 1945, the veteran stated he was 
seeking benefits for "nervous - since 1944."  The veteran 
left blank the portion of the application which asked the 
veteran to identify any treating military or civilian 
provider(s).  The rating decision stated the finding "(nn)" 
(none noted), as to nervousness, followed by the comment that 
the nervousness claimed by the veteran is not shown by the 
evidence of record.  The veteran did not submit written 
disagreement with that determination, and it became final.

In May 1990, the veteran sought service connection for 
"nerves - 1943-45."  The RO advised the veteran in that 
same month that new and material evidence was required, and 
in August 1990, the RO denied the request to reopen the 
claim, advising the veteran that he had not submitted new and 
material evidence.  The veteran did not submit written 
disagreement with that determination, and it became final.

In June 1994, the veteran again requested to reopen the claim 
for service connection for "nerves."  The veteran was 
notified, by a November 1994 rating decision, that new and 
material evidence had not been submitted.  The veteran did 
not submit written disagreement with that determination, and 
it became final.

In 1996, the veteran sought nonservice-connected pension 
benefits.  The veteran was notified in May 1996 that the 
claim was denied because his income was in excess of the 
level for receipt of pension.  In September 1996, the veteran 
request to reopen his NSC (nonservice-connected pension) 
claim.  No further correspondence from the veteran was 
received until May 28, 1999, the date on which VA received a 
claim for service connection for PTSD, among other claims.

Analysis

If a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  38 C.F.R. § 3.400(b)(2) (2004).  
Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown and finality of prior decisions.

The veteran seeks entitlement to an effective date prior to 
May 28, 1999 for the award of a schedular 100 percent 
evaluation for PTSD.  He asserts the proper effective date 
should be the date of his original claim for service 
connection for "nerves" in December 1945.

The RO denied entitlement to service connection for a 
psychiatric disorder in December 1945.  The veteran was 
notified in writing of the adverse decision and his appellate 
rights by letter to his address then of record.  There is no 
indication that the letter was returned as undeliverable or 
otherwise not received.  The veteran did not submit a notice 
of disagreement within one year of notice of the adverse 
decision.  That decision was final.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 20.1103.  However, the veteran challenges 
the validity of that rating determination by alleging CUE.  
See 38 C.F.R. § 3.105(a). 

The December 1945 final decision may be reversed if found to 
be based upon CUE.  Legal authority provides that, where CUE 
is found in a prior decision, the prior decision will be 
reversed or revised, and, for the purposes of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.105(a) (2004).

The veteran's representative argues that the RO ignored the 
information on the veteran's service separation examination.  
The veteran's representative contends that the RO was clearly 
and unmistakably erroneous when it failed to conclude that 
the evidence did show that the veteran incurred a nervous 
disorder in service.  

However, the evidence establishes that the veteran, through 
his representative, has raised a challenge to the RO's fact 
finding.  The rating decision does not establish that the RO 
"ignored" the evidence on the service separation 
examination that the veteran voiced complaints of 
nervousness.  Rather, it appears to the Board that the rating 
decision reflects a conclusion by the RO that, although the 
veteran voiced a lay complaint that he was "nervous," no 
medical provider assigned a medial diagnosis for that 
nervousness.  

The service separation examination report clearly reflects a 
medical determination that the veteran's psychiatric 
condition was "normal," and the examiner specifically 
stated that there was no significant psychiatric finding.  
The RO's notation, "nn," is a notation that there was no 
medical diagnosis of a psychiatric disorder noted in service.  
This determination is fully supported by the facts and 
evidence of record, as the veteran's application did not 
indicate that he had been treated by any clinical provider 
for his voiced "nervousness."  

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how facts were evaluated is inadequate to 
raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the veteran's contention that the RO's 
determination that a psychiatric disorder was not shown by 
the evidence of record at the time of the December 1945 
rating decision is a disagreement with how the facts were 
evaluated.  The veteran contends that the veteran's lay 
statement that he was nervous, together with the examiner's 
written indication that this complaint was incurred in 
service, should have been enough evidence for the RO to grant 
service connection.  As noted above, a disagreement with how 
facts were evaluated is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The veteran's 
argument that the RO should have made a different 
determination from the facts does not establish CUE.

Moreover, while the veteran contends that the RO committed 
CUE by failing to determine that the veteran incurred a 
psychiatric disorder in service, the veteran's contention 
that the RO was incorrect is certainly debatable.  
Specifically, it is clear that there was no medical evidence 
that the veteran had a psychiatric disorder and that the 
evidence that the veteran had a psychiatric disorder was 
solely the transcription by the examiner of the veteran's own 
statements.  By definition, an error is not CUE unless the 
"error" is undebatable, unless no reasonable person could 
have concluded that the facts supported the conclusion 
reached.  In this case, a determination that there is no 
medical diagnosis of a psychiatric disorder is supported by 
the facts of record.  Thus, the Board finds that the 1945 
determination that service connection was not warranted for a 
psychiatric disorder, where the medical evidence was devoid 
of a medical diagnosis of such disorder, was fully supported 
by the evidence of record.  There was no CUE in the 
determination that service connection for a psychiatric 
disorder was not warranted.  

The veteran's representative further contends that the RO 
should have afforded the veteran a psychiatric examination 
following review of the record.  However, the Court has 
explained that an incomplete record, factually correct in all 
other respects, is not clearly and unmistakably erroneous.  
This is true even in a case where the cause of the record's 
incompleteness is VA's breach of the duty to assist, because 
such a breach creates an incomplete rather than an incorrect 
record.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Thus, 
any failure to meet a duty to assist is not sufficient to 
establish CUE.

Although case law did, at one time, allow a veteran to 
establish CUE where there was "grave procedural error," that 
interpretation of the laws and regulations governing 
determinations of CUE has been overruled.  Cook v. Principi, 
318 F. 3d 1334 (Fed. Cir. 2002) (holding that a breach of a 
duty to assist cannot constitute CUE and that even "grave 
procedural error" does not render a VA decision non-final, 
overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999)).  
Thus, the fact that a VA examination might have been afforded 
to the veteran is not sufficient to establish CUE.  

The law is well settled that such a failure to complete a 
duty to assist action cannot constitute CUE because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  Elkins v. Brown, 8 
Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994); see also Cook v. Principi, supra.  

Evan though the veteran has not established that there was 
CUE in the December 1945 decision, he could establish 
entitlement to an effective date prior to May 28, 1999 for 
his award of service connection for PTSD and the 100 percent 
evaluation for that service-connected disability if he 
establishes that he did, in fact, submit a claim for the 
benefit prior to that date.

However, the facts establish that each claim the veteran 
submitted for service connection for a psychiatric disorder 
prior to May 1999 had been adjudicated and became final.  
There is no correspondence, no notation of a verbal request 
for benefits, no record of submission of clinical evidence, 
or any other material of record which suggests that any 
unadjudicated claim, formal or informal, for service 
connection for PTSD was submitted prior to May 28, 1999.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine as 
provided in 38 U.S.C.A. § 5107(b).  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable to this appeal.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  The claim for an 
effective date prior to May 28, 1999 for an award of service 
connection for PTSD and assignment of a 100 percent schedular 
evaluation must be denied.  


ORDER

The appeal for an effective date prior to May 28, 1999 for 
the grant of service connection and award of a 100 percent 
schedular evaluation for PTSD, including on the basis of CUE 
in a December 12, 1945 rating decision, is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


